Exhibit 10.1

 

FIRST AMENDMENT

 

TO

 

MASTER AGREEMENT AND LEASE AGREEMENT

 

This First Amendment (“Amendment”) to the Master Agreement and Lease Agreement
between Minera William S.A. de C.V. (hereinafter “William”) and Minera Hecla,
S.A. de C.V. (hereinafter “Hecla”) is entered into and effective the 1st day of
July, 2016. 

 

W I T N E S S E T H

 

WHEREAS, the parties entered into a Master Agreement and Lease Agreement
(“Agreement”) dated July 15, 2015;

 

WHEREAS, the parties desire to amend certain portions of the Agreement;

 

NOW THEREFORE, in consideration of new business and other good and valuable
consideration, the parties agree as follows:

 

1. Section 4 – Term is deleted in its entirety and replaced with the following:

 

The initial term of the Lease shall be for eighteen (18) months (the initial
term and as it may be extended, the “Lease Term”), commencing on July 1, 2015
(the “Commencement Date”) and ending on December 31, 2016. Hecla has the right
to extend the Lease Term for an additional term of six (6) months until June 30,
2017 (the “Additional Term #1”), by written notice to William at least 90
calendar days prior to the end of the Lease Term.  During the Additional Term
#1, Hecla shall retain exclusive use of the Leased Premises, on the same terms
and conditions set forth in this Agreement.  Hecla has the right to extend the
Lease Term for a second additional term of eighteen (18) months until December
31, 2018 (the “Additional Term #2”), by written notice to William at least 90
calendar days prior to the end of Additional Term #1.  During the Additional
Term #2, Hecla shall retain exclusive use of the Leased Premises, on the same
terms and conditions set forth in this Agreement. 

 

2.Section 9 – Tailings Facility is deleted in its entirety and replaced with the
following:

 

   Hecla and William recognize that Hecla may wish to use in excess of a total
volume of 80,000 cubic meters of tailings dam capacity during the Lease Term for
the disposal of waste material from its operations at Plant 2.

 

Hecla and William agree that Hecla will construct at Hecla’s expense a tailings
facility expansion to add tailings storage capacity at Tailings Storage Facility
#3 (the “Stage 2A Expansion”), in substantial accordance with the tailings
facility expansion plan depicted on Golder Associates preliminary drawing Figure
1, revision a, titled



--------------------------------------------------------------------------------

 



Stage 2A Preliminary Layout, dated June 21, 2016 (attached hereto as Exhibit 1),
and any requirements specified by government agencies having authority.

 

Hecla agrees that it shall either (i) leave unused and available for William’s
use 80,000 cubic meters of tailings capacity in the Stage 2A Expansion at the
end of the Additional Term #2 or (ii) complete at Hecla’s cost prior to the end
of the Additional Term #2 construction of a further tailings facility expansion
to Tailings Storage Facility #3 (the “Stage 3A Expansion”) in substantial
accordance with the tailings facility expansion plan identified in the Golder
Report as Stage 3A depicted on Golder Associates preliminary drawing Figure 2,
revision A, titled Stage 3A Preliminary Layout, dated June 21, 2016 (attached
hereto as Exhibit 2), and any requirements specified by government agencies
having authority. If at the end of the Additional Term #2 only 80,000 cubic
meters of tailings capacity in the Stage 2A Expansion remain unused and
available for William’s use, the parties have not agreed that Hecla will proceed
at Hecla’s cost with the Stage 3A Expansion or another agreed tailings facility
expansion, the Lease shall terminate without penalty.

 

Hecla shall proceed with the Stage 2A Expansion following the written approval
of William which shall not be unreasonably withheld.  Hecla shall provide
William with a detailed description of, and engineering drawings evidencing the
final design of, the Stage 2A Expansion shall accompany the written request for
authorization to proceed. William shall also have the right to prior written
approval of any significant change in construction of the Stage 2A Expansion and
any change in the Stage 2 Expansion that would reduce the tailings storage
capacity of the Stage 2 Expansion by 10% or more from the incremental capacity
of 255,179 cubic meters indicated on exhibit 1.  Following the construction of
the Stage 2A Expansion, Hecla shall provide to William as built engineering
drawings and plans and such other information in Hecla’s possession as William
reasonably requests in writing. The parties shall follow this process with
respect to the Stage 3 Expansion if it is constructed.

   

The parties shall cooperate in obtaining government approvals and permits for
the Stage 2A Expansion and, if it is constructed, the Stage 3A Expansion.  Hecla
understands and agrees that the permits for the Stage 2A Expansion and, if built
by Hecla, the Stage 3A Expansion, will be held by William, and that William will
hold the Stage 2A Expansion and, if it is built by Hecla, the Stage 3A
Expansion, following termination of the Lease.  For these reasons, Williams will
have need of, and Hecla agrees to provide, the records in Hecla’s possession of
permitting for and construction of the Stage 2A Expansion and the Stage 3A
Expansion on a current basis so that William has complete records of the
same.  William shall have the right to inspect the construction of the Stage 2A
expansion and, if it is built by Hecla, the Stage 3A Expansion, from time to
time at mutually acceptable times.

 

The permitting, construction and operation of the Stage 2A Expansion and, if it
is built by Hecla, the Stage 3A Expansion, constitute “operations” under the
Lease and are subject to all of the terms of this Lease.  The Stage 2A Expansion
and, if it built by Hecla, the Stage 3A Expansion, constitute “tailings
facilities” under the Lease and are subject to all of the terms of this Lease.

 



2

--------------------------------------------------------------------------------

 



Should Hecla fund, complete and commence use of the Stage 2A Expansion or any
other agreed tailings expansion, including the Stage 3A Expansion, the Monthly
Per Tonne Payment for any and all tonnes processed by Hecla shall continue to be
calculated at the rate of $22.00 per dry tonne processed and shall not be
reduced. 

 

If William and Hecla are unable to obtain the necessary permits and approvals
for the Stage 2A Expansion, Hecla shall not use more than a total volume of
80,000 cubic meters of tailings dam capacity during the Lease term and, upon
reach such volume limitation, Hecla may terminate this Agreement without
penalty.

 

The parties agree that the provisions of this Section 9 constitute a mutually
agreeable method of expansion of the tailings facility, at Hecla’s cost, to
accommodate the use by Hecla of tailings capacity in excess of 80,000 cubic
meters, while preserving flexibility for future tailings expansion by William
following termination of this Agreement.

 

 3.Other Provisions.  All other provisions of the initial Agreement shall remain
in full force and effect and be binding upon the parties hereto.





3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have signed and accepted the terms and
conditions of this First Amendment to the Master Agreement and Lease Agreement. 

 

MINERA HECLA MEXICO, S.A. DE C.V.MINERA WILLIAM S.A. DE C.V.



 

By:  /s/ John JordanBy:  /s/ Warren M. Rehn

 

Print Name:  John JordanPrint Name:  Warren M. Rehn



Title:  VP Technical ServicesTitle:  President

 

Date:  June 29, 2016Date:  June 30, 2016

 

 

4

--------------------------------------------------------------------------------